Citation Nr: 1043021	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-01 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for major depressive 
disorder with post traumatic stress disorder (PTSD), evaluated as 
30 percent disabling beginning October 22, 2004 and 70 percent 
disabling, beginning March 18, 2010.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for major 
depressive disorder with PTSD and assigned a 30 percent 
disability evaluation, effective October 22, 2004.

In an April 2010 rating decision, the RO increased the initial 
rating for the service connected psychiatric disability to 70 
percent disabling, effective March 18, 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period since October 22, 2004, the Veteran's major 
depressive disorder with PTSD has been manifested by occupational 
and social impairment with deficiencies in most of the areas of 
work, school, family relations, judgment, thinking, or mood with 
less than total social and occupational impairment.    

2.  The Veteran's service connected major depressive disorder 
with PTSD precludes employment for which his education and 
occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent 
for major depressive disorder with PTSD are met since October 22, 
2004. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2010).

 2. The criteria for TDIU due to a service connected disability 
are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and records of post service treatment.  
Additionally, the Veteran was afforded VA examinations in 
response to his claim.  At an August 2007, VA examination, an 
examiner recommended that the Veteran undergo psychological 
testing to determine what part of the Veteran's psychiatric 
disability was related to service.  This testing has not been 
undertaken, but the examiner subsequently opined that essentially 
all of the Veteran's disability was service connected, and rating 
decisions (and this decision) have considered all of the 
psychiatric disability as service connected.  Hence, additional 
testing is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2010).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2010).

Major depressive disorder with PTSD is rated under 38 C.F.R. § 
4.130, Diagnostic Code 9434, which in turn incorporates criteria 
contained in the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent disability rating 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent evaluation is warranted for major depressive 
disorder with PTSD if the Veteran exhibits: occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.    

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.    

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130. 

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating. Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned. Id. at 443. The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

Major Depressive Disorder with PTSD

Background

In an August 2004 letter, Dr. EWH of Goldsboro Psychiatric Clinic 
diagnosed the Veteran as having chronic PTSD and dysthymic 
disorder, assigning a GAF of 40.  Dr. EWH stated the Veteran 
provided him with a history that included a 50 year marriage and 
working as a civil service employee at Ft. Bragg and VA until 
retirement in 1980.  

The Veteran reported that he was at Okinawa when the fighting was 
intense.  He reported sleeping 4-5 hours per night and having 
nightmares at least 5-7 times per week, waking in a panic and 
sweat.  He had intrusive thoughts, startled easily, and was 
hypervigilant.  He stated he socialized infrequently.  He also 
stated that his recent memory was severely impaired, so much that 
he could not remember what he had read, what people had told him, 
and he became lost when traveling.  He reported hearing cars 
drive into his residence 2-3 times per month that were not there 
and hearing noises in the house when alone.  The Veteran had 
occasional depression with low energy.  

Because of the PTSD, Dr. EWH stated the Veteran was moderately 
compromised in his ability to sustain social and work 
relationships.

In August 2007, the Veteran underwent a VA examination.  The 
Veteran reported that he was married for over 50 years and had 5 
children, along with grandchildren and great-grandchildren.  He 
acknowledged a history of relationship problems with his wife.  
He noted that he "got along" with 4 daughters but had problems 
with his son.  The Veteran reported a "fair number" of friends, 
mainly though church.  The Veteran enjoyed going to church, 
fishing and watching sports on television.  The Veteran had no 
history of suicide attempts, however, he did have a history of 
violence and assaultiveness, he reported shooting a man who had 
come into his store.  

The examiner noted the Veteran was cooperative and attentive, 
clean, neatly groomed, appropriately and casually dressed.  His 
psychomotor activity was lethargic.  His speech was soft or 
whispered, slow, clear and coherent.  His affect was constricted 
and his mood was depressed and dysphoric.  He was oriented to 
person, time and place.  His thought process and content were 
unremarkable.  The Veteran reported no delusions.  

The Veteran reported that he woke up 3-4 times per night, usually 
to go to the bathroom.  He had recurrent nightmares of someone 
chasing him; however, he denied combat related nightmares.  He 
reported no hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, and no homicidal 
and/or suicidal thoughts.  Impulse control was good with no 
episodes of violence.  He was able to maintain minimum personal 
hygiene and had no problems with activities of daily living.  His 
remote, recent, and immediate memory were all normal.  

The Veteran reported that he had distressing recurrent and 
intrusive recollections of traumatic military events, including 
images, thoughts, and perceptions, although he made efforts to 
avoid these.  He had a restricted range of affect.  He had 
difficulty falling or staying asleep, difficulty concentrating, 
and an exaggerated startle response.  The Veteran reported that 
his symptoms varied, that sometimes the symptoms were present for 
days, sometimes they disappeared for several weeks.  

The examiner diagnosed the Veteran with "rule out" PTSD and 
"rule out" depression.  The examiner stated that the Veteran 
had been diagnosed with depression in the past, but not PTSD, and 
that while he presented with symptoms of PTSD, some of these 
symptoms were also consistent with depression.  For example, he 
presented with a restricted affect, difficulty concentrating and 
problems sleeping, all of which could be attributable to either 
disorder.  A psychological assessment was recommended to help 
distinguish between these disorders and to also help clarify the 
extent to which PTSD may be attributable to trauma incurred 
during service versus trauma occurring after service.  The 
examiner assigned a GAF of 50.  

The examiner noted the Veteran was retired secondary to a 
physical disability so it was impossible to assess the extent to 
which any mental health symptoms might impact current 
employability.  

In a September 2007 VA addendum, the examiner stated that the 
Veteran clearly met the diagnostic criteria for depression which 
appeared to have persisted since his time during service and it 
was likely that this depression was secondary to his war-related 
trauma.  He also presented with symptoms of PTSD secondary to 
both his war related trauma and trauma occurring after the war.  
Both traumas appeared to contribute to his PTSD symptoms.  

There was some symptom overlap between the depression and PTSD.  
In this case, since the depression was likely due to his combat 
experiences and research had consistently demonstrated the co-
existence of depression and PTSD, from a practical standpoint the 
extent to which his symptoms were due to one disorder versus the 
other was less important.  The examiner concluded that either 
way, "there appeared to be a service-related connection."

In October 2008, the Veteran underwent a VA examination.  The 
examiner noted the Veteran was clean, neatly groomed, and 
appropriately dressed.  His psychomotor activity was unremarkable 
and fatigued.  His speech was unremarkable and clear.  The 
Veteran was cooperative, friendly, relaxed and attentive.  His 
affect was normal.  He described his mood as "pretty good most 
of the time, though my wife doesn't think so." 

The Veteran was oriented to person, time, and place.  His thought 
process and content were unremarkable with no delusions.  The 
Veteran had sleep impairment, the onset of the sleep was 
adequate, but nonrestorative with nightmares, and he was tired 
during the day.  He experienced no hallucinations, no 
inappropriate, obsessive and/or ritualistic behavior, no panic 
attacks, and no homicidal or suicidal thoughts.  

The Veteran reported his worst problems as involving memory, 
sleep, energy and motivation, and occasional sadness.  He 
reported that he did socialize 2-3 times per week via church and 
a senior center.  He denied frequent anger or irritability; 
however, he was sometimes upset with his wife.  He stated he used 
to be hypervigilant but not as much now.  Constant noise bothered 
him more than sudden onset.  The examiner noted the Veteran's 
remote memory was normal, recent and immediate memory were mildly 
impaired.  

The Veteran reported his was a hospital food worker at Ft. Bragg 
for 23 years.  He was not employed; he stated he retired in 
1980/1981 due to medical problems, specifically hip replacements 
and chronic pain.  

The examiner diagnosed moderate major depression, and assigned a 
GAF of 50.  The examiner noted the Veteran tended to be 
isolative, unmotivated, and dysphoric.  Depression appeared to 
limit him in multiple areas.  The Veteran reported prior PTSD-
like symptoms, but related that these were not as salient as in 
the past, and likely were subclinical, i.e., did not meet full 
criteria.  The examiner stated there was no evidence of total 
occupational and social impairment.  The examiner noted the 
Veteran had decreased concentration possibly due to or 
exacerbated by depression.  The examiner opined that fluctuating 
depression likely rendered the Veteran unable/unwilling to engage 
in social/family functioning in an unpredictable manner.

In March 2010, the Veteran underwent a VA examination.  The 
Veteran reported that he believed that his depression was "about 
the same."  The examiner noted the Veteran was cooperative, 
clean, neatly groomed and appropriate dressed.  His psychomotor 
activity was lethargic.  His speech was slow and mumbled.  His 
affect was appropriate, his mood was depressed.  He was oriented 
to person, time, and place.  His thought process was linear and 
goal-oriented.  He reported that sometimes when alone he thought 
he heard a call pull into the driveway, but then looked and there 
was no car there.  

The Veteran reported that he woke up approximately 5 times per 
night, sometimes due to nightmares and other times to use the 
bathroom.  He experienced no delusions, hallucinations, 
inappropriate, obsessive or ritualistic behavior, panic attacks, 
and no homicidal/suicidal thoughts.  The Veteran reported that he 
mostly felt like watching TV and did not feel like completing 
household chores, engaging in recreational activities, or 
exercise.  He stated that he used to go to the senior center, but 
had not gone in a few years.  The examiner noted the Veteran's 
recent and immediate memory was moderately impaired.  He stated 
that he went to church by himself, and that when his wife would 
ask what was talked about, he could not remember.  

The examiner diagnosed major depressive disorder, recurrent, 
moderate and assigned a GAF of 50.  The examiner stated there 
were deficiencies in most of the areas of work, school, family 
relations, judgment, thinking and mood.  There was not total 
occupational and social impairment due to mental disorder.               
    
Analysis

As noted above, the 70 percent rating is warranted for 
occupational and social impairment due to certain symptoms. The 
Veteran has been found to have disturbances of motivation and 
mood, and difficulty in establishing and maintaining work and 
social relationships. Symptomatology associated with the 
Veteran's major depressive disorder with PTSD includes recurrent 
nightmares, sleep disturbance, intrusive thoughts, depressed and 
anxious mood, and memory problems. Additionally, he has been 
assigned GAF scores between 40 and 50 that indicate serious 
symptoms.

Although it was only at the March 2010 VA examination that the 
examiner specifically found deficiencies in most of the areas 
needed for a 70 percent rating, the previous examinations had 
shown similar GAF scores and complaints (although the recent 
examination showed a decline in the Veteran's level of social 
functioning).

Based on the Veteran's current symptoms and his GAF scores, and 
giving him the benefit of the doubt, his major depressive 
disorder with PTSD symptoms have met the criteria for an initial 
disability rating of 70 percent since the effective date of 
service connection. 

A disability rating higher than 70 percent is not warranted at 
any point since the effective date of service connection, as the 
Veteran has retains some social functioning and has maintained 
social and family relationships.  
The Veteran's mental evaluations show that he has been found to 
have serious impairment in occupational and social functioning in 
most of the areas of work, school, family relations, judgment, 
thinking, and mood, as evidenced by the GAFs and assessments of 
his level of disability.  This symptomatology is contemplated by 
the 70 percent disability rating. Accordingly, the Board finds 
that an initial rating of 70 percent, but no higher, for major 
depressive disorder with PTSD, is warranted throughout the 
pendency of the appeal. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9434.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record. Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods of 
hospitalization").

The Veteran's psychiatric disability is manifested by symptoms 
causing occupational and social impairment. The rating criteria 
are based on the levels of such impairment. There has been no 
allegation or evidence of symptoms that are not contemplated by 
the rating criteria. Accordingly, referral for extraschedular 
consideration is not warranted.

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that a TDIU is an element of all claims for a 
higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). 
The Federal Circuit has held that entitlement to a TDIU is raised 
where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability. Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 
1106, 1109 (2009) (holding that an inferred claim for a TDIU is 
raised as part of an increased rating claim only when the 
Roberson requirements are met).

The Veteran has been unemployed since 1980.

VA will grant a TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service connected disabilities, from 
obtaining or maintaining "substantially gainful employment" 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 
(1992).

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more. 
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non service connected condition 
and advancing age, which would justify a total rating based on 
individual unemployability due solely to the service connected 
conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal 
employment shall not be considered substantially gainful 
employment. 38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for major 
depressive disorder with PTSD, and the Board is granting an 
initial 70 percent rating.  Therefore, he meets the schedular 
requirements for a TDIU. 38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected 
disability precludes gainful employment for which his education 
and occupational experience would otherwise qualify him.

VA examiners have assigned GAF scores of 40-50 throughout the 
appellate period.  These are indicative of serious occupational 
and social impairment with an inability to work.  DSM-IV.  All of 
the examiners have assigned GAFs indicative of an inability to 
work based on the service connected psychiatric disability.  As 
such, they have essentially opined that the service connected 
disability precludes gainful employment.

As the weight of the evidence is in at least equipoise as to 
whether the service connected disability causes unemployability, 
entitlement to a TDIU is granted. 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

An initial rating of 70 percent for major depressive disorder 
with PTSD is granted, effective October 22, 2004.

Entitlement to TDIU is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


